On November 15,2005, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301, MCA; committed to the Department of Corrections for a term of Ten (10) years for suitable placement, which may include an appropriate *76community based program, facility, or a State correctional institution; the Defendant’s Ten-year sentence is suspended on the terms and conditions given in the Judgment dated January 11, 2007.
DATED this 8th day of September, 2014.
On May 16, 2006, the Defendant was sentenced for Count II: Operating a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, second offense, a misdemeanor, in violation of Sections 61-8-401 and 61-8-714, MCA, to Six (6) months to Missoula County Detention Center, with all but time served suspended; and for Count HI: Driving Without a Valid Driver’s License, a misdemeanor, in violation of Section 61-6-102, MCA, to Six (6) months to Missoula County Detention Center, with all but time served suspended; and other terms and conditions given in the Judgment dated January 11, 2007.
On August 1, 2006, the Defendant’s sentence imposed on November 15, 2005, was revoked. The Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301, MCA; committed to the Department of Corrections for a term of Ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution; with Five (5) years of Defendant’s sentence suspended on the terms and conditions listed in the Judgment dated January 11, 2007; Defendant shall not receive credit for any elapsed time between the date ofhis conviction and date of this Order, except credit for 95 days jail time previously served.
On April 22, 2014, the Defendant’s sentence imposed on August 1, 2006, was revoked. The Defendant was sentenced for Count I: Theft, a felony, in violation of Section 45-6-301, MCA; committed to the Department of Corrections for a term of Five (5) years; Court recommends the Defendant be screened for the Connections Corrections Program followed by a pre-release setting; Court requests that if Defendant is released on parole or conditional release that all conditions ofhis probation be reimposed; shall receive credit for time served of 95 days from the last sentence plus an additional 123 days for a total credit of 218 days; and other terms and conditions given in the Judgment dated April 29, 2014.
On August 7, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Roberta Berkhof, an intern with the Montana Office of Public Defender under the supervision of Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.